 

 
 
 
 
EDESA BIOTECH, INC.
2019 EQUITY INCENTIVE COMPENSATION PLAN
 
 
 

 

 
EDESA BIOTECH, INC.
2019 EQUITY INCENTIVE COMPENSATION PLAN
 
1 Purpose
 
1
2 Definitions
 
1
3 Administration.
 
6
4 Shares Subject to Plan.
 
7
5 Eligibility; Per-Participant Limitations
 
9
6 Specific Terms of Awards.
 
9
7 Certain Provisions Applicable to Awards.
 
12
8 Change in Control.
 
15
9 General Provisions.
 
17

 
 
 
 
 
 
 
 
 
 
 
 

 

 
EDESA BIOTECH, INC.
2019 EQUITY INCENTIVE COMPENSATION PLAN
 
1. Purpose. The purpose of this 2019 EQUITY INCENTIVE COMPENSATION PLAN (the
“Plan”) is to assist Edesa Biotech, Inc., a British Columbia corporation, and
its Related Entities (as hereinafter defined) in attracting, motivating,
retaining and rewarding high-quality executives and other employees, officers,
directors, consultants and other persons who provide services to the Company or
its Related Entities by enabling such persons to acquire or increase a
proprietary interest in the Company in order to strengthen the mutuality of
interests between such persons and the Company’s shareholders, and providing
such persons with performance incentives to expend their maximum efforts in the
creation of shareholder value. This Plan is an amendment and restatement of the
Company’s 2017 Incentive Compensation Plan, as amended and restated effective as
of January 27, 2017 (the “Initial Plan”), the terms and conditions of which are
superseded hereby, except as explicitly set forth herein.
 
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1 hereof and
elsewhere herein.
 
(a) “Award” means any Option, Restricted Share Award or Restricted Share Unit
Award, granted to a Participant under the Plan.
 
(b) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award granted pursuant to this Plan.
 
(c) “Beneficiary” means the person, persons, trust or trusts that have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 9(b) hereof. If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the Participant’s estate.
 
(d) “Beneficial Owner” and “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 under the Exchange Act and any successor to
such Rule.
 
(e) “Board” means the Company’s Board of Directors.
 
(f) “Cause” shall, with respect to any Participant, have the meaning specified
in the Award Agreement. In the absence of any definition in the Award Agreement,
“Cause” shall have the equivalent meaning or the same meaning as “cause” or “for
cause” set forth in any employment, consulting, or other agreement for the
performance of services between the Participant and the Company or a Related
Entity or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company or a
Related Entity, (ii) any violation or breach by the Participant of his or her
employment, consulting or other similar agreement with the Company or a Related
Entity, if any, (iii) any violation or breach by the Participant of any
non-competition, non-solicitation, non-disclosure and/or other similar agreement
with the Company or a Related Entity, (iv) any act by the Participant of
dishonesty or bad faith with respect to the Company or a Related Entity, (v) use
of alcohol, drugs or other similar substances in a manner that adversely affects
the Participant’s work performance, or (vi) the commission by the Participant of
any act, misdemeanor, or crime reflecting unfavorably upon the Participant or
the Company or any Related Entity. The good faith determination by the Committee
of whether the Participant’s Continuous Service was terminated by the Company
for “Cause” shall be final and binding for all purposes hereunder.
 
 
1

 
 
(g) “Change in Control” means a Change in Control as defined in Section 8(b) of
the Plan.
 
(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
 
(i) “Committee” means a committee designated by the Board to administer the
Plan; provided, however, that if the Board fails to designate a committee or if
there are no longer any members on the committee so designated by the Board, or
for any other reason determined by the Board, then the Board shall serve as the
Committee. Except as may otherwise be permitted under applicable law, the
Committee shall consist of at least two directors, each of whom shall be (i) a
“non-employee director” within the meaning of Rule 16b-3 (or any successor rule)
under the Exchange Act, unless administration of the Plan by “non-employee
directors” is not then required in order for exemptions under Rule 16b-3 to
apply to transactions under the Plan, and (ii) “Independent.
 
(j) “Company” means Edesa Biotech, Inc., a British Columbia corporation, and any
successor thereto.
 
(k) “Consultant” means any consultant or advisor who provides services to the
Company or any Related Entity, so long as (i) such person renders bona fide
services that are not in connection with the offer and sale of the Company’s
securities in a capital-raising transaction, (ii) such person does not directly
or indirectly promote or maintain a market for the Company’s securities, and
(iii) the identity of such person would not preclude the Company from offering
or selling securities to such person pursuant to the Plan in reliance on a
registration of those securities on a Form S-8 Registration Statement under the
Securities Act of 1933.
 
(l) “Continuous Service” means the uninterrupted provision of services to the
Company or any Related Entity in any capacity of Employee, Director, Consultant
or other service provider. Continuous Service shall not be considered to be
interrupted in the case of (i) any leave of absence approved by management of
the Company, (ii) transfers among the Company, any Related Entities, or any
successor entities, in any capacity of Employee, Director, Consultant or other
service provider, or (iii) any change in status as long as the individual
remains in the service of the Company or a Related Entity in any capacity of
Employee, Director, Consultant or other service provider (except as otherwise
provided in the Award Agreement). An approved leave of absence shall include
sick leave, military leave, or any other authorized personal leave.
 
(m) “Covered Employee” means the Person who, as of the end of the taxable year,
is considered a “covered employee” for purposes of Section 162(m) of the Code.
 
(n) “Director” means a member of the Board or the board of directors of any
Related Entity.
 
 
2

 
 
(o) “Disability” means a permanent and total disability (within the meaning of
Section 22(e) of the Code), as determined by a medical doctor satisfactory to
the Committee.
 
(p) “Dividend Equivalent” means a right, granted to a Participant under Section
6(g) hereof, to receive cash, Shares, other Awards or other property equal in
value to dividends paid with respect to a specified number of Shares, or other
periodic payments.
 
(q) “Effective Date” means the effective date of the Plan, which was December
18, 2013.
 
(r) “Effective Date of Restated Plan” means the effective date of this Plan, as
amended and restated, which was October 16, 2019.
 
(s) “Eligible Person” means each officer, Director, Employee, Consultant and
other person who provides services to the Company or any Related Entity. The
foregoing notwithstanding, only Employees of the Company, or any parent
corporation or subsidiary corporation of the Company (as those terms are defined
in Sections 424(e) and (f) of the Code, respectively), shall be Eligible Persons
for purposes of receiving any Incentive Stock Options. An Employee on a leave of
absence approved by management of the Company shall be considered as still in
the employ of the Company or a Related Entity for purposes of eligibility for
participation in the Plan.
 
(t) “Employee” means any person, including an officer or Director, who is an
employee of the Company or any Related Entity, or is a prospective employee of
the Company or any Related Entity (conditioned upon and effective not earlier
than, such person becoming an employee of the Company or any Related Entity).
The payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.
 
(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
 
(v) “Fair Market Value” means the fair market value of Shares, Awards or other
property on the date as of which the value is being determined, as determined by
the Committee, or under procedures established by the Committee, subject to the
following:
 
(i)           If, on such date, the Shares are listed on a national or regional
securities exchange or market system, the Fair Market Value of a Share shall be
the closing price of a Share (or the mean of the closing bid and asked prices of
a Share if the Share is so quoted instead) as quoted on the Nasdaq Stock Market,
LLC or such other national or regional securities exchange or market system
constituting the primary market for the Share, as reported in The Wall Street
Journal or such other source as the Company deems reliable. If the relevant date
does not fall on a day on which the Share has traded on such securities exchange
or market system, the date on which the Fair Market Value shall be established
shall be the last day on which the Share was so traded prior to the relevant
date, or such other appropriate day as shall be determined by the Committee, in
its discretion.
 
 
3

 
 
(ii)           If, on such date, the Share are not listed on a national or
regional securities exchange or market system, the Fair Market Value of a Share
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
 
(w) “Good Reason” shall, with respect to any Participant, have the meaning
specified in the Award Agreement. In the absence of any definition in the Award
Agreement, “Good Reason” shall have the equivalent meaning or the same meaning
as “good reason” or “for good reason” set forth in any employment, consulting or
other agreement for the performance of services between the Participant and the
Company or a Related Entity or, in the absence of any such agreement or any such
definition in such agreement, such term shall mean (i) the assignment to the
Participant of any duties inconsistent in any material respect with the
Participant’s duties or responsibilities as assigned by the Company or a Related
Entity, or any other action by the Company or a Related Entity which results in
a material diminution in such duties or responsibilities, excluding for this
purpose an action which is remedied by the Company or a Related Entity promptly
after receipt of notice thereof given by the Participant; (ii) any material
failure by the Company or a Related Entity to comply with its obligations to the
Participant as agreed upon, other than a failure which is remedied by the
Company or a Related Entity promptly after receipt of notice thereof given by
the Participant; (iii) the Company’s or Related Entity’s requiring the
Participant to be based at any office or location outside of fifty miles from
the location of employment or service as of the date of Award, except for travel
reasonably required in the performance of the Participant’s responsibilities; or
(iv) a material breach by the Company or any Related Entity of any employment,
consulting or other agreement under which the Participant provides services to
the Company or any Related Entity. For purposes of this Plan, upon termination
of a Participant’s Continuous Service, Good Reason shall not be deemed to exist
unless the Participant’s termination of Continuous Service for Good Reason
occurs within 6 months following the initial existence of one of the conditions
specified in clauses (i) through (iv) above, the Participant provides the
Company or the Related Entity for which the Participant provides services with
written notice of the existence of such condition with 90 days after the initial
existence of the condition, and the Company fails to remedy the condition within
30 days after its receipt of notice.
 
(x) “Incentive Stock Option” means any Option intended to be designated as an
incentive stock option within the meaning of Section 422 of the Code or any
successor provision thereto.
 
(y) “Independent”, when referring to either the Board or members of the
Committee, shall have the same meaning as used in the rules of the Listing
Market.
 
(z) “Incumbent Board” means the Incumbent Board as defined in Section 8(b)(ii)
hereof.
 
(aa) “Listing Market” means any national securities exchange on which any
securities of the Company are listed for trading, and if not listed for trading,
by the rules of the Nasdaq Stock Market.
 
 
4

 
 
(bb) “Option” means a right granted to a Participant under Section 6(b) hereof,
to purchase Shares or other Awards at a specified price during specified time
periods.
 
(cc) “Optionee” means a person to whom an Option is granted under this Plan or
any person who succeeds to the rights of such person under this Plan.
 
(dd)  “Parent” means any corporation (other than the Company), whether now or
hereafter existing, in an unbroken chain of corporations ending with the
Company, if each of the corporations in the chain (other than the Company) owns
stock possessing 50% or more of the combined voting power of all classes of
stock in one of the other corporations in the chain.
 
(ee) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
 
(ff) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall include
a “group” as defined in Section 13(d) thereof.
 
(gg) “Related Entity” means any Parent or Subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Committee in which the Company, a Parent or a Subsidiary holds a
substantial ownership interest, directly or indirectly and with respect to which
the Company may offer or sell securities pursuant to the Plan in reliance upon
registration on a Form S-8 Registration Statement under the Securities Act of
1933.
 
(hh) “Restricted Share” means any Share issued with such risks of forfeiture and
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
(ii) “Restricted Share Award” means an Award granted to a Participant under
Section 6(d) hereof.
 
(jj) “Restricted Share Unit” means a right to receive Shares, including
Restricted Share, cash measured based upon the value of Shares, or a combination
thereof, at the end of a specified deferral period.
 
(kk) “Restricted Share Unit Award” means an Award of Restricted Share Units
granted to a Participant under Section 6(e) hereof.
 
(ll) “Restriction Period” means the period of time specified by the Committee
that Restricted Share Awards shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose.
 
(mm) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to the Plan and Participants, promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.
 
 
5

 
 
(nn) “Shares” means the common shares of the Company, no par value per share,
and such other securities as may be substituted (or resubstituted) for Shares
pursuant to Section 9(c) hereof.
 
(oo) “Subsidiary” means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% or more of the assets on liquidation or dissolution.
 
(pp) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a company (i) acquired by the
Company or any Related Entity, (ii) which becomes a Related Entity after the
date hereof, or (iii) with which the Company or any Related Entity combines.
 
3. Administration.
 
(a) Authority of the Committee
 
. The Plan shall be administered by the Committee, except to the extent (and
subject to the limitations imposed by Section 3(b) hereof) the Board elects to
administer the Plan, in which case the Plan shall be administered by only those
members of the Board who are Independent members of the Board, in which case
references herein to the “Committee” shall be deemed to include references to
the Independent members of the Board. The Committee shall have full and final
authority, subject to and consistent with the provisions of the Plan, to select
Eligible Persons to become Participants, grant Awards, determine the type,
number and other terms and conditions of, and all other matters relating to,
Awards, prescribe Award Agreements (which need not be identical for each
Participant) and rules and regulations for the administration of the Plan,
construe and interpret the Plan and Award Agreements and correct defects, supply
omissions or reconcile inconsistencies therein, and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. In exercising any discretion granted to the
Committee under the Plan or pursuant to any Award, the Committee shall not be
required to follow past practices, act in a manner consistent with past
practices, or treat any Eligible Person or Participant in a manner consistent
with the treatment of any other Eligible Persons or Participants. Decisions of
the Committee shall be final, conclusive and binding on all persons or entities,
including the Company, any Related Entity or any Participant or Beneficiary, or
any transferee under Section 9(b) hereof or any other person claiming rights
from or through any of the foregoing persons or entities.
 
(b) Manner of Exercise of Committee Authority. The Committee, and not the Board,
shall exercise sole and exclusive discretion with respect to any Award to an
Independent Director. The express grant of any specific power to the Committee,
and the taking of any action by the Committee, shall not be construed as
limiting any power or authority of the Committee. The Committee may delegate to
members of the Board, or officers or managers of the Company or any Related
Entity, or committees thereof, the authority, subject to such terms and
limitations as the Committee shall determine, to perform such functions,
including administrative functions as the Committee may determine to the extent
that such delegation will not result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. The Committee may appoint agents to
assist it in administering the Plan.
 
 
6

 

 
(c) Limitation of Liability. The Committee and the Board, and each member
thereof, shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him or her by any officer or Employee, the
Company’s independent auditors, Consultants or any other agents assisting in the
administration of the Plan. Members of the Committee and the Board, and any
officer or Employee acting at the direction or on behalf of the Committee or the
Board, shall not be personally liable for any action or determination taken or
made in good faith with respect to the Plan, and shall, to the extent permitted
by law, be fully indemnified and protected by the Company with respect to any
such action or determination.
 
4. Shares Subject to Plan.
 
(a) Limitation on Overall Number of Shares Available for Delivery Under Plan.
Subject to adjustment as provided in Section 9(c) hereof, the total number of
Shares reserved and available for delivery under the Plan after the Effective
Date of Restated Plan shall be the sum of (i) 800,000 plus (ii) the number of
Shares remaining available for delivery under the Plan as of the Effective Date
of Restated Plan. Any Shares that are subject to Awards of Options shall be
counted against this limit as one (1) Share for every one (1) Share granted. Any
Shares that are subject to Awards other than Options shall be counted against
this limit as one and one-half (1.5) Shares for every one (1) Share granted. Any
Shares delivered under the Plan may consist, in whole or in part, of authorized
and unissued shares.
 
(b) Application of Limitation to Grants of Awards. No Award may be granted if
the number of Shares to be delivered in connection with such an Award exceeds
the number of Shares remaining available for delivery under the Plan, minus the
number of Shares that would be counted against the limit upon settlement of then
outstanding Awards. The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of substitute awards) and make adjustments if the number of Shares actually
delivered differs from the number of Shares previously counted in connection
with an Award.
 
(c) Availability of Shares Not Delivered under Awards and Adjustments to Limits.
 
(i) If, after the Effective Date of Restated Plan, (x) Shares subject to any
Awards granted under the Plan are forfeited, expire or otherwise terminate
without issuance of such Shares, or (y) any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, the Shares to which those Awards were subject shall, to
the extent of such forfeiture, expiration, termination, non-issuance or cash
settlement, again be available for delivery with respect to Awards under the
Plan.
 
(ii) In the event that, after the Effective Date of Restated Plan, any Option or
other Award granted under this Plan, is exercised through the tendering of
Shares (either actually or by attestation) or by the withholding of Shares by
the Company, or withholding tax liabilities arising from such Option or other
Award are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, then only the
number of Shares issued net of the Shares tendered or withheld shall be counted
for purposes of determining the maximum number of Shares available for grant
under the Plan.
 
 
7

 
 
(iii) Substitute Awards shall not reduce the Shares authorized for delivery
under the Plan or authorized for delivery to a Participant in any period.
Additionally, in the event that an entity acquired by the Company or any Related
Entity or with which the Company or any Related Entity combines has shares
available under a pre-existing plan approved by its shareholders and not adopted
in contemplation of such acquisition or combination, the shares available for
delivery pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for delivery under the Plan if and to the
extent that the use of such Shares would not require approval of the Company’s
shareholders under the rules of the Listing Market. Awards using such available
shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall only be made to individuals who were not Employees or Directors prior
to such acquisition or combination.
 
(iv) Any Share that again becomes available for delivery pursuant to this
Section 4(c) shall be added back as one (1) Share if such Share was subject to
an Option granted under the Plan and as one and one-half (1.5) Shares if such
Share was subject to an Award other than an Option granted under the Plan.
 
(v) Notwithstanding anything in this Section 4(c) to the contrary but subject to
adjustment as provided in Section 9(c) hereof, the maximum aggregate number of
Shares that may be delivered under the Plan as a result of the exercise of the
Incentive Stock Options shall be 1,200,000 Shares. In no event shall any
Incentive Stock Options be granted under the Plan after the tenth anniversary of
the date on which the Board adopts the Plan.
 
(vi) Notwithstanding anything in this Section 4 to the contrary, but subject to
adjustment as provided in Section 9(c) hereof, in any fiscal year of the Company
during any part of which the Plan is in effect, no Participant who is a Director
but is not also an Employee or Consultant may be granted any Awards that have a
“fair value” as of the date of grant, as determined in accordance with FASB ASC
Topic 718 (or any other applicable accounting guidance), that exceeds $250,000
in the aggregate.
 
5. Eligibility; Per-Participant Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in Section 9(c)
of this Plan, in any calendar year during any part of which the Plan is in
effect, no Participant may be granted Options with respect to more than 100,000
Shares.
 
6. Specific Terms of Awards.
 
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 7(e) hereof),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of the Participant’s Continuous Service
and terms permitting a Participant to make elections relating to his or her
Award. Except as otherwise expressly provided herein, the Committee shall retain
full power and discretion to accelerate, waive or modify, at any time, any term
or condition of an Award that is not mandatory under the Plan. Except in cases
in which the Committee is authorized to require other forms of consideration
under the Plan, or to the extent other forms of consideration must be paid to
satisfy the requirements of British Columbia law, no consideration other than
services may be required for the grant (as opposed to the exercise) of any
Award.
 
 
8

 

 
(b) Options. The Committee is authorized to grant Options to any Eligible Person
on the following terms and conditions:
 
(i) Exercise Price. Other than in connection with Substitute Awards, the
exercise price per Share purchasable under an Option shall be determined by the
Committee, provided that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of the Option. If an Employee
owns or is deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company (or any parent corporation or subsidiary
corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and an Incentive Stock Option is granted to such
Employee, the exercise price of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no less than 110% of the
Fair Market Value of a Share on the date such Incentive Stock Option is granted.
Other than pursuant to Section 9(c)(i) and (ii) of this Plan, the Committee
shall not be permitted to (A) lower the exercise price per Share of an Option
after it is granted, (B) cancel an Option when the exercise price per Share
exceeds the Fair Market Value of the underlying Shares in exchange for cash or
another Award (other than in connection with Substitute Awards), (C) cancel an
outstanding Option in exchange for an Option with an exercise price that is less
than the exercise price of the original Options or (D) take any other action
with respect to an Option that may be treated as a repricing pursuant to the
applicable rules of the Listing Market, without approval of the Company’s
shareholders.
 
(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which or the circumstances under which an Option may be exercised in
whole or in part (including based on future service requirements), the method by
which notice of exercise is to be given and the form of exercise notice to be
used, the time or times at which Options shall cease to be or become exercisable
following termination of Continuous Service or upon other conditions, the
methods by which the exercise price may be paid or deemed to be paid (including
in the discretion of the Committee a cashless exercise procedure), the form of
such payment, including, without limitation, cash, Shares (including without
limitation the withholding of Shares otherwise deliverable pursuant to the
Award), other Awards or awards granted under other plans of the Company or a
Related Entity, or other property, or any rule or regulation adopted thereunder
or any other applicable law), and the methods by or forms in which Shares will
be delivered or deemed to be delivered to Participants.
 
(iii) Form of Settlement The Committee may, in its sole discretion, provide that
the Shares to be issued upon exercise of an Option shall be in the form of
Restricted Share or other similar securities.
 
(iv) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code. Anything in the Plan to the contrary notwithstanding, no term of
the Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify either the Plan or any Incentive Stock Option
under Section 422 of the Code, unless the Participant has first requested, or
consents to, the change that will result in such disqualification. Thus, if and
to the extent required to comply with Section 422 of the Code, Options granted
as Incentive Stock Options shall be subject to the following special terms and
conditions:
 
 
9

 
 
(A) the Option shall not be exercisable for more than ten years after the date
such Incentive Stock Option is granted; provided, however, that if a Participant
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than 10% of the combined voting power of all classes of stock
of the Company (or any parent corporation or subsidiary corporation of the
Company, as those terms are defined in Sections 424(e) and (f) of the Code,
respectively) and the Incentive Stock Option is granted to such Participant, the
term of the Incentive Stock Option shall be (to the extent required by the Code
at the time of the grant) for no more than five years from the date of grant;
 
(B) the aggregate Fair Market Value (determined as of the date the Incentive
Stock Option is granted) of the Shares with respect to which Incentive Stock
Options granted under the Plan and all other option plans of the Company (and
any parent corporation or subsidiary corporation of the Company, as those terms
are defined in Sections 424(e) and (f) of the Code, respectively) that become
exercisable for the first time by the Participant during any calendar year shall
not (to the extent required by the Code at the time of the grant) exceed
$100,000; and
 
(C) if Shares acquired by exercise of an Incentive Stock Option are disposed of
within two years following the date the Incentive Stock Option is granted or one
year following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Company in
writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Committee may reasonably require.
 
(c) Restricted Share Awards. The Committee is authorized to grant Restricted
Share Awards to any Eligible Person on the following terms and conditions:
 
(i) Grant and Restrictions. Restricted Share Awards shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, or as otherwise provided in this Plan during
the Restriction Period. The terms of any Restricted Share Award granted under
the Plan shall be set forth in a written Award Agreement which shall contain
provisions determined by the Committee and not inconsistent with the Plan. The
restrictions may lapse separately or in combination at such times, under such
circumstances (including based on future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. Except to the extent restricted under the terms of the Plan and
any Award Agreement relating to a Restricted Share Award, a Participant granted
Restricted Shares shall have all of the rights of a shareholder, including the
right to vote the Restricted Share and the right to receive dividends thereon
(subject to any mandatory reinvestment or other requirement imposed by the
Committee). During the period that the Restricted Share Award is subject to a
risk of forfeiture, subject to Section 9(b) below and except as otherwise
provided in the Award Agreement, the Restricted Shares may not be sold,
transferred, pledged, hypothecated, margined or otherwise encumbered by the
Participant or Beneficiary.
 
 
10

 
 
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable
Restriction Period, the Participant’s Restricted Shares that are at that time
subject to a risk of forfeiture that has not lapsed or otherwise been satisfied
shall be forfeited and reacquired by the Company; provided that the Committee
may provide, by resolution or other action or in any Award Agreement, or may
determine in any individual case, that forfeiture conditions relating to
Restricted Share Awards shall be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Shares.
 
(iii) Certificates for Shares. Restricted Shares granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the Participant,
the Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Shares, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Shares.
 
(iv) Dividends and Splits. As a condition to the grant of a Restricted Share
Award, the Committee may require or permit a Participant to elect that any cash
dividends paid on Restricted Shares be automatically reinvested in additional
Restricted Shares or applied to the purchase of additional Awards under the
Plan, or may require that payment be delayed (with or without interest at such
rate, if any, as the Committee shall determine) and remain subject to
restrictions and a risk of forfeiture to the same extent as the Restricted
Shares with respect to which such cash dividend is payable, in each case in a
manner that does not violate the requirements of Section 409A of the Code.
Unless otherwise determined by the Committee, Shares distributed in connection
with a share split or share dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Shares with respect to which such Shares or other
property have been distributed.
 
(d) Restricted Share Unit Award. The Committee is authorized to grant Restricted
Share Unit Awards to any Eligible Person on the following terms and conditions:
 
(i) Award and Restrictions. Satisfaction of a Restricted Share Unit Award shall
occur upon expiration of the deferral period specified for such Restricted Share
Unit Award by the Committee (or, if permitted by the Committee, as elected by
the Participant in a manner that does not violate the requirements of Section
409A of the Code). In addition, a Restricted Share Unit Award shall be subject
to such restrictions (which may include a risk of forfeiture) as the Committee
may impose, if any, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on future service
requirements), separately or in combination, in installments or otherwise, as
the Committee may determine. A Restricted Share Unit Award may be satisfied by
delivery of Shares, cash equal to the Fair Market Value of the specified number
of Shares covered by the Restricted Share Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter. Prior to
satisfaction of a Restricted Share Unit Award, a Restricted Share Unit Award
carries no voting or dividend or other rights associated with Share ownership.
Prior to satisfaction of a Restricted Share Unit Award, except as otherwise
provided in an Award Agreement and as permitted under Section 409A of the Code,
a Restricted Share Unit Award may not be sold, transferred, pledged,
hypothecated, margined or otherwise encumbered by the Participant or any
Beneficiary.
 
 
11

 
 
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participant’s Continuous Service during the applicable deferral
period or portion thereof to which forfeiture conditions apply (as provided in
the Award Agreement evidencing the Restricted Share Unit Award), the
Participant’s Restricted Share Unit Award that is at that time subject to a risk
of forfeiture that has not lapsed or otherwise been satisfied shall be
forfeited; provided that the Committee may provide, by resolution or other
action or in any Award Agreement, or may determine in any individual case, that
forfeiture conditions relating to a Restricted Share Unit Award shall be waived
in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of any Restricted Share Unit Award.
 
7. Certain Provisions Applicable to Awards.
 
(a) Stand-Alone, Additional, and Substitute Awards. Awards granted under the
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, or in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any Related Entity, or any business
entity to be acquired by the Company or a Related Entity, or any other right of
a Participant to receive payment from the Company or any Related Entity. Such
additional, and substitute or exchange Awards may be granted at any time. If an
Award is granted in substitution or exchange for another Award or award, the
Committee shall require the surrender of such other Award or award in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any Related Entity, in which the value of Shares
subject to the Award is equivalent in value to the cash compensation (for
example, Restricted Share or Restricted Share Units), or in which the exercise
price, grant price or purchase price of the Award in the nature of a right that
may be exercised is equal to the Fair Market Value of the underlying Shares
minus the value of the cash compensation surrendered (for example, Options
granted with an exercise price or grant price “discounted” by the amount of the
cash compensation surrendered), provided that any such determination to grant an
Award in lieu of cash compensation must be made in a manner intended to be
exempt from or comply with Section 409A of the Code.
 
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee. The term of any Option shall not exceed a period of
ten years (or in the case of an Incentive Stock Option such shorter term as may
be required under Section 422 of the Code); provided, however, that in the event
that on the last day of the term of an Option, other than an Incentive Stock
Option, the exercise of the Option would violate an applicable federal, state,
local, or foreign law, the Committee may, in its sole and absolute discretion,
extend the term of the Option for a period of no more than thirty (30) days
after the date on which the exercise of the Option would no longer violate an
applicable federal, state, local and foreign law, provided that such extension
of the term of the Option would not cause the Option to violate the requirements
of Section 409A of the Code.
 
 
12

 

 
(c) Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award Agreement, payments to be made by the Company
or a Related Entity upon the exercise of an Option or other Award or settlement
of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, Shares, other Awards or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, provided that any determination to pay in installments or on a deferred
basis shall be made by the Committee at the date of grant. Any installment or
deferral provided for in the preceding sentence shall, however, subject to the
terms of the Plan, be subject to the Company’s compliance with the provisions of
the Sarbanes-Oxley Act of 2002, as amended, the rules and regulations adopted by
the Securities and Exchange Commission thereunder, all applicable rules of the
Listing Market and any other applicable law, and in a manner intended to be
exempt from or otherwise satisfy the requirements of Section 409A of the Code.
Subject to Section 7(e) of this Plan, the settlement of any Award may be
accelerated, and cash paid in lieu of Shares in connection with such settlement,
in the sole discretion of the Committee or upon occurrence of one or more
specified events (in addition to a Change in Control). Any such settlement shall
be at a value determined by the Committee in its sole discretion, which, without
limitation, may in the case of an Option be limited to the amount if any by
which the Fair Market Value of a Share on the settlement date exceeds the
exercise price. Installment or deferred payments may be required by the
Committee (subject to Section 7(e) of this Plan, including the consent
provisions thereof in the case of any deferral of an outstanding Award not
provided for in the original Award Agreement) or permitted at the election of
the Participant on terms and conditions established by the Committee. The
acceleration of the settlement of any Award, and the payment of any Award in
installments or on a deferred basis, all shall be done in a manner that is
intended to be exempt from or otherwise satisfy the requirements of Section 409A
of the Code. The Committee may, without limitation, make provision for the
payment or crediting of a reasonable interest rate on installment or deferred
payments or the grant or crediting of other amounts in respect of installment or
deferred payments denominated in Shares.
 
(d) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be non-exempt by such Participant). Accordingly, if any provision of
this Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 then applicable to any such transaction, such provision shall be construed
or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).
 
(e) Code Section 409A.
 
(i)           The Award Agreement for any Award that the Committee reasonably
determines to constitute a “nonqualified deferred compensation plan” under
Section 409A of the Code (a “Section 409A Plan”), and the provisions of the
Section 409A Plan applicable to that Award, shall be construed in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of any Participant,
may amend any Award Agreement (and the provisions of the Plan applicable
thereto) if and to the extent that the Committee determines that such amendment
is necessary or appropriate to comply with the requirements of Section 409A of
the Code.
 
 
13

 
 
(ii)           If any Award constitutes a Section 409A Plan, then the Award
shall be subject to the following additional requirements, if and to the extent
required to comply with Section 409A of the Code:
 
(A)            Payments under the Section 409A Plan may be made only upon (u)
the Participant’s “separation from service”, (v) the date the Participant
becomes “disabled”, (w) the Participant’s death, (x) a “specified time (or
pursuant to a fixed schedule)” specified in the Award Agreement at the date of
the deferral of such compensation, (y) a “change in the ownership or effective
control of the corporation, or in the ownership of a substantial portion of the
assets” of the Company, or (z) the occurrence of an “unforeseeble emergency”;
 
(B)            The time or schedule for any payment of the deferred compensation
may not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;
 
(C)           Any elections with respect to the deferral of such compensation or
the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code; and
 
(D)            In the case of any Participant who is a “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death).
 
For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Award.
 
(iii)           Notwithstanding the foregoing, or any provision of this Plan or
any Award Agreement, the Company does not make any representation to any
Participant or Beneficiary that any Awards made pursuant to this Plan are exempt
from, or satisfy, the requirements of, Section 409A of the Code, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any Beneficiary for any tax, additional tax, interest or
penalties that the Participant or any Beneficiary may incur in the event that
any provision of this Plan, or any Award Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A of the Code.
 
8. Change in Control.
 
(a) Effect of “Change in Control.”
 
  If and only to the extent provided in any employment or other agreement
between the Participant and the Company or any Related Entity, or in any Award
Agreement, or to the extent otherwise determined by the Committee in its sole
discretion and without any requirement that each Participant be treated
consistently, upon the occurrence of a “Change in Control,” as defined in
Section 8(b):
 
 
14

 
 
(i) Any Option that was not previously vested and exercisable as of the time of
the Change in Control, shall become immediately vested and exercisable, subject
to applicable restrictions set forth in Section 9(a) hereof.
 
(ii) Any restrictions, deferral of settlement, and forfeiture conditions
applicable to a Restricted Share Award, Restricted Share Unit Award or an Other
Share-Based Award subject only to future service requirements granted under the
Plan shall lapse and such Awards shall be deemed fully vested as of the time of
the Change in Control, except to the extent of any waiver by the Participant and
subject to applicable restrictions set forth in Section 9(a) hereof.
 
(iii) Notwithstanding the foregoing or any provision in any Award Agreement to
the contrary, and unless the Committee otherwise determines in a specific
instance, or as is provided in any employment or other agreement between the
Participant and the Company or any Related Entity, each outstanding Option,
Restricted Share Award or Restricted Share Unit Award shall not be accelerated
as described in Section 8(a)(i), (ii) and (iii), if either (A) the Company is
the surviving entity in the Change in Control and the Option, Restricted Share
Award or Restricted Share Unit Award continues to be outstanding after the
Change in Control on substantially the same terms and conditions as were
applicable immediately prior to the Change in Control or (B) the successor
company or its parent company assumes or substitutes for the applicable Award,
as determined in accordance with Section 9(c)(ii) hereof. Notwithstanding the
foregoing, if and only to the extent provided in an Award Agreement and on such
terms and conditions as may be set forth in an Award Agreement, in the event a
Participant’s employment is terminated without Cause by the Company or any
Related Entity or by such successor company or by the Participant for Good
Reason within 24 months following such Change in Control, each Award held by
such Participant at the time of the Change in Control shall be accelerated as
described in Sections 8(a)(i), (ii) and (iii) above.
 
(b) Definition of “Change in Control”. Unless otherwise specified in any
employment or other agreement for services between the Participant and the
Company or any Related Entity, or in an Award Agreement, a “Change in Control”
shall mean the occurrence of any of the following:
 
(i) The acquisition by any Person of Beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (A) the value of then outstanding equity securities of the Company
(the “Outstanding Company Shares”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 8(b), the
following acquisitions shall not constitute or result in a Change in Control:
(v) any acquisition directly from the Company; (w) any acquisition by the
Company; (x) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Entity; or (z) any acquisition by any entity pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (iii)
below; or
 
 
15

 
 
(ii) During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
(iii) Consummation of (A) a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving (x) the Company or (y) any of its
Related Entities, but in the case of this clause (y) only if equity securities
of the Company are issued or issuable in connection with the transaction (each
of the events referred to in this clause (A) being hereinafter referred to as a
“Business Reorganization”), or (B) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its Related Entities (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Shares and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors (or
comparable governing body of an entity that does not have such a board), as the
case may be, of the entity resulting from such Business Reorganization or Asset
Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Shares
and Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Entity or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale
and (3) at least a majority of the members of the Board of Directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale; or
 
 
16

 
 
(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
9. General Provisions.
 
(a) Compliance With Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Shares or payment of other benefits under any Award until completion
of such registration or qualification of such Shares or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to the Listing Market, or compliance with any other
obligation of the Company, as the Committee may consider appropriate, and may
require any Participant to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Shares or payment of
other benefits in compliance with applicable laws, rules, and regulations,
listing requirements, or other obligations.
 
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest granted under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party, or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution or to a Beneficiary upon the death
of a Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than Incentive Stock Options) may be transferred to one or more
Beneficiaries or other transferees during the lifetime of the Participant, and
may be exercised by such transferees in accordance with the terms of such Award,
but only if and to the extent such transfers are permitted by the Committee
pursuant to the express terms of an Award Agreement (subject to any terms and
conditions which the Committee may impose thereon), are by gift or pursuant to a
domestic relations order, and are to a “Permitted Assignee” that is a
permissible transferee under the applicable rules of the Securities and Exchange
Commission for registration of securities on a Form S-8 registration statement.
For this purpose, a Permitted Assignee shall mean (i) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (ii) a trust for the benefit
of one or more of the Participant or the persons referred to in clause (i),
(iii) a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clauses (i) and (ii) are the only
partners, members or shareholders, or (iv) a foundation in which any person or
entity designated in clauses (i), (ii) or (iii) above control the management of
assets. A Beneficiary, transferee, or other person claiming any rights under the
Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee.
 
 
17

 

 
(c) Adjustments.
 
(i) Adjustments to Awards. In the event that any extraordinary dividend or other
distribution (whether in the form of cash, Shares, or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, liquidation,
dissolution or other similar corporate transaction or event affects the Shares
and/or such other securities of the Company or any other issuer, then the
Committee shall, in such manner as it may deem appropriate and equitable,
substitute, exchange or adjust any or all of (A) the number and kind of Shares
which may be delivered in connection with Awards granted thereafter, (B) the
number and kind of Shares by which annual per-person Award limitations are
measured under Section 4 hereof, (C) the number and kind of Shares subject to or
deliverable in respect of outstanding Awards, (D) the exercise price or purchase
price relating to any Award and/or make provision for payment of cash or other
property in respect of any outstanding Award, and (E) any other aspect of any
Award that the Committee determines to be appropriate in order to prevent the
reduction or enlargement of benefits under any Award.
 
(ii) Adjustments in Case of Certain Transactions. In the event of any merger,
consolidation or other reorganization in which the Company does not survive, or
in the event of any Change in Control (and subject to the provisions of Section
8 of this Plan relating to the vesting of Awards in the event of any Change in
Control), any outstanding Awards may be dealt with in accordance with any of the
following approaches, without the requirement of obtaining any consent or
agreement of a Participant as such, as determined by the agreement effectuating
the transaction or, if and to the extent not so determined, as determined by the
Committee: (A) the continuation of the outstanding Awards by the Company, if the
Company is a surviving entity, (B) the assumption or substitution for, as those
terms are defined below, the outstanding Awards by the surviving entity or its
parent or subsidiary, (C) full exercisability or vesting and accelerated
expiration of the outstanding Awards, or (D) settlement of the value of the
outstanding Awards in cash or cash equivalents or other property followed by
cancellation of such Awards (which value, in the case of Options, shall be
measured by the amount, if any, by which the Fair Market Value of a Share
exceeds the exercise or grant price of the Option as of the effective date of
the transaction). For the purposes of this Plan, an Option, Restricted Share
Award, Restricted Share Unit Award, or Other Share-Based Award shall be
considered assumed or substituted for if following the applicable transaction
the Award confers the right to purchase or receive, for each Share subject to
the Option, Restricted Share Award, Restricted Share Unit Award, or Other
Share-Based Award immediately prior to the applicable transaction, on
substantially the same vesting and other terms and conditions as were applicable
to the Award immediately prior to the applicable transaction, the consideration
(whether stock, cash or other securities or property) received in the applicable
transaction by holders of Shares for each Share held on the effective date of
such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
applicable transaction is not solely common stock of the successor company or
its parent or subsidiary, the Committee may, with the consent of the successor
company or its parent or subsidiary, provide that the consideration to be
received upon the exercise or vesting of an Option, Restricted Share Award,
Restricted Share Unit Award, or Other Share-Based Award, for each Share subject
thereto, will be solely common stock of the successor company or its parent or
subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the applicable transaction. The
determination of such substantial equality of value of consideration shall be
made by the Committee in its sole discretion and its determination shall be
conclusive and binding. The Committee shall give written notice of any proposed
transaction referred to in this Section 9(c)(ii) a reasonable period of time
prior to the closing date for such transaction (which notice may be given either
before or after the approval of such transaction), in order that Participants
may have a reasonable period of time prior to the closing date of such
transaction within which to exercise any Awards that are then exercisable
(including any Awards that may become exercisable upon the closing date of such
transaction). A Participant may condition his or her exercise of any Awards upon
the consummation of the transaction.
 
 
18

 
 
(iii) Other Adjustments. The Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including Awards
subject to satisfaction of performance goals, or performance goals and
conditions relating thereto) in recognition of unusual or nonrecurring events
(including, without limitation, acquisitions and dispositions of businesses and
assets) affecting the Company, any Related Entity or any business unit, or the
financial statements of the Company or any Related Entity, or in response to
changes in applicable laws, regulations, accounting principles, tax rates and
regulations or business conditions or in view of the Committee’s assessment of
the business strategy of the Company, any Related Entity or business unit
thereof, performance of comparable organizations, economic and business
conditions, and any other circumstances deemed relevant.
 
(d) Award Agreements. Each Award Agreement shall either be (a) in writing in a
form approved by the Committee and executed by the Company by an officer duly
authorized to act on its behalf, or (b) an electronic notice in a form approved
by the Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
Awards as the Committee may provide; in each case and if required by the
Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.
 
(e) Taxes. The Company and any Related Entity are authorized to withhold from
any Award granted, any payment relating to an Award under the Plan, including
from a distribution of Shares, or any payroll or other payment to a Participant,
amounts of withholding and other taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company or any Related Entity and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations,
either on a mandatory or elective basis in the discretion of the Committee. The
amount of withholding tax paid with respect to an Award by the withholding of
Shares otherwise deliverable pursuant to the Award or by delivering Shares
already owned shall not exceed the maximum statutory withholding required with
respect to that Award (or such other limit as the Committee shall impose,
including without limitation, any limit imposed to avoid or limit any financial
accounting expense relating to the Award).
 
(f) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan, or the Committee’s authority to grant Awards
under the Plan, without the consent of shareholders or Participants, except that
any amendment or alteration to the Plan shall be subject to the approval of the
Company’s shareholders not later than the annual meeting next following such
Board action if such shareholder approval is required by any applicable law or
regulation (including, without limitation, Rule 16b-3) or the rules of the
Listing Market, and the Board may otherwise, in its discretion, determine to
submit other such changes to the Plan to shareholders for approval; provided
that, except as otherwise permitted by the Plan or Award Agreement, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under the terms of any
previously granted and outstanding Award. The Committee may waive any conditions
or rights under, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted and any Award Agreement relating thereto, except as
otherwise provided in the Plan; provided that, except as otherwise permitted by
the Plan or Award Agreement, without the consent of an affected Participant, no
such Committee or the Board action may materially and adversely affect the
rights of such Participant under terms of such Award. For the avoidance of
doubt, and notwithstanding any other terms of this Plan to the contrary, the
terms of the Initial Plan shall continue to apply to any Awards granted under
the Initial Plan prior to the Effective Date of Restated Plan only if and to the
extent required to comply with this Section 9(f) of the Plan.
 
 
 
19

 
 
 
(g)           Clawback of Benefits..           (i)           The Company may (A)
cause the cancellation of any Award, (B) require reimbursement of any Award by a
Participant or Beneficiary, and (C) effect any other right of recoupment of
equity or other compensation provided under this Plan or otherwise in accordance
with any Company policies that currently exist or that may from time to time be
adopted or modified in the future by the Company and/or applicable law (each, a
“Clawback Policy”). In addition, a Participant may be required to repay to the
Company certain previously paid compensation, whether provided under this Plan
or an Award Agreement or otherwise, in accordance with any Clawback Policy. By
accepting an Award, a Participant is also agreeing to be bound by any existing
or future Clawback Policy adopted by the Company, or any amendments that may
from time to time be made to the Clawback Policy in the future by the Company in
its discretion (including without limitation any Clawback Policy adopted or
amended to comply with applicable laws or stock exchange requirements) and is
further agreeing that all of the Participant’s Award Agreements may be
unilaterally amended by the Company, without the Participant’s consent, to the
extent that the Company in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.
 
(ii)           If the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Related Entity or after
termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise engages in
activity that is in conflict with or adverse to the interest of the Company or
any Related Entity, as determined by the Committee in its sole discretion, then
(i) any outstanding, vested or unvested, earned or unearned portion of the Award
may, at the Committee’s discretion, be canceled and (ii) the Committee, in its
discretion, may require the Participant or other person to whom any payment has
been made or Shares or other property have been transferred in connection with
the Award to forfeit and pay over to the Company, on demand, all or any portion
of the gain (whether or not taxable) realized upon the exercise of any Option
and the value realized (whether or not taxable) on the vesting or payment of any
other Award during the time period specified in the Award Agreement or otherwise
specified by the Committee.
 
(h) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder or under any Award shall be construed as (i) giving any Eligible
Person or Participant the right to continue as an Eligible Person or Participant
or in the employ or service of the Company or a Related Entity; (ii) interfering
in any way with the right of the Company or a Related Entity to terminate any
Eligible Person’s or Participant’s Continuous Service at any time, (iii) giving
an Eligible Person or Participant any claim to be granted any Award under the
Plan or to be treated uniformly with other Participants and Employees, or
(iv) conferring on a Participant any of the rights of a shareholder of the
Company or any Related Entity including, without limitation, any right to
receive dividends or distributions, any right to vote or act by written consent,
any right to attend meetings of shareholders or any right to receive any
information concerning the Company’s or any Related Entity’s business, financial
condition, results of operation or prospects, unless and until such time as the
Participant is duly issued Shares on the books of the Company or any Related
Entity in accordance with the terms of an Award. None of the Company, its
officers or its directors shall have any fiduciary obligation to the Participant
with respect to any Awards unless and until the Participant is duly issued
Shares pursuant to the Award on the books of the Company in accordance with the
terms of an Award. Neither the Company, nor any Related Entity, nor any of their
respective officers, directors, representatives or agents is granting any rights
under the Plan to the Participant whatsoever, oral or written, express or
implied, other than those rights expressly set forth in this Plan or the Award
Agreement.
 
 
20

 

 
(i) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Shares pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give any such Participant any rights that are greater than those
of a general creditor of the Company or Related Entity that issues the Award;
provided that the Committee may authorize the creation of trusts and deposit
therein cash, Shares, other Awards or other property, or make other arrangements
to meet the obligations of the Company or Related Entity under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant. The trustee of such trusts may be authorized to dispose of
trust assets and reinvest the proceeds in alternative investments, subject to
such terms and conditions as the Committee may specify and in accordance with
applicable law.
 
(j) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
 
(k) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
 
(l) Governing Law. Except as otherwise provided in any Award Agreement, the
validity, construction and effect of the Plan, any rules and regulations under
the Plan, and any Award Agreement shall be determined in accordance with the
laws of British Columbia without giving effect to principles of conflict of
laws, and other applicable laws.
 
(m) Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures, and subplans as may be necessary or desirable to
comply with provisions of the laws of any countries in which the Company or its
Related Entities may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan. The Committee has adopted a Canadian subplan (the
“Canadian Subplan”) that is applicable to a Participant who is a Canadian
Participant as such term is defined in the Canadian Subplan. The Canadian
Subplan is attached hereto as Appendix A.
 
(n) Plan Effective Date and Shareholder Approval; Termination of Plan. The Plan
initially became effective on the Effective Date. The Plan, as amended and
restated herein, shall become effective on the Effective Date of Restated Plan,
subject to subsequent approval, within 12 months of its adoption by the Board,
by shareholders of the Company eligible to vote in the election of directors, by
a vote sufficient to meet the requirements of Code Section 422, Rule 16b-3 under
the Exchange Act (if applicable), applicable requirements under the rules of any
stock exchange or automated quotation system on which the Shares may be listed
or quoted, and other laws, regulations, and obligations of the Company
applicable to the Plan. Subject to applicable law and the listing requirements,
Awards may be granted subject to shareholder approval, but may not be exercised
or otherwise settled in the event the shareholder approval is not obtained. The
Plan shall terminate at the earliest of (a) such time as no Shares remain
available for issuance under the Plan, (b) termination of this Plan by the
Board, or (c) the tenth anniversary of the Effective Date of Restated Plan.
Awards outstanding upon expiration of the Plan shall remain in effect until they
have been exercised or terminated, or have expired.
 
 
 
21

 

 
(o) Construction and Interpretation. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender. Headings of Articles and Sections hereof are inserted for convenience
and reference and constitute no part of the Plan.
 
(p) Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 
 
 
 
 
22

 

 
APPENDIX A - Canada
TO THE
EDESA BIOTECH, INC.
2019 EQUITY INCENTIVE COMPENSATION PLAN
 
 
1.
SPECIAL PROVISIONS FOR CANADIAN PARTICIPANTS
 
1.1.
This Appendix (this “Appendix”) to the Edesa Biotech, Inc. 2019 Equity Incentive
Compensation Plan (formerly the Stellar Biotechnologies, Inc. 2017 Incentive
Compensation Plan) (the “Plan”) was adopted by the Committee pursuant to Section
9(m) of the Plan. This Appendix shall become effective on the Effective Date
 
1.2.
The provisions of this Appendix apply only to a Participant who is a Canadian
Resident Employee or a Canadian Resident Consultant (any such Participant, a
“Canadian Participant”).
 
1.3.
This Appendix is to be read as a continuation of the Plan and only applies with
respect to Options and other Awards granted under the Plan to a Canadian
Participant. The purpose of this Appendix is to establish certain rules and
limitations applicable to Options and other Awards that may be granted or issued
under the Plan to a Canadian Participant from time to time, in compliance with
applicable tax, securities and other applicable laws currently in force.
 
1.4.
The Plan and this Appendix are complimentary to each other and shall be deemed
as one. Subject to Section 1.3 of this Appendix, in any case of contradiction,
whether explicit or implied, between any definitions and/or provisions of this
Appendix and the Plan, the provisions set out in this Appendix shall prevail.
 
1.5.
Section references in this Appendix shall refer to Sections of the Plan, unless
expressly indicated otherwise.
 
2.
DEFINITIONS
Capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the Plan. The following additional definitions will apply to grants
made pursuant to this Appendix, provided, however, that to the extent that such
definitions are provided for in the Plan and this Appendix, the definitions in
this Appendix shall apply to Awards granted to the Canadian Participant:
 
2.1.
“110(1)(d) Deduction” means the deduction that may be available pursuant to
paragraph 110(1)(d) of the CITA of an amount generally equal to 50% of the
employee share option benefit included in the employee’s income for the year
pursuant to Section 7.
 
2.2.
“Canadian Resident Employee” means an Employee of the Company or any of its
Subsidiaries who is a resident in Canada for purposes of the CITA and any
applicable income tax treaty or convention.
 
 
A-1

 
 
2.3.
“Canadian Resident Consultant” means a Consultant of the Company or any of its
Subsidiaries who is a resident in Canada for purposes of the CITA and any
applicable income tax treaty or convention.
 
2.4.
“Continuous Service” shall have the meaning assigned to it in the Plan. For
clarity, Continuous Service shall not include any period of pay in lieu of
notice for an Employee or Consultant, whether provided for under contract, the
applicable employment standards legislation, or the common law.
 
2.5.
“Cause” shall include the meaning assigned to it in the Plan, and “cause” as may
be defined by applicable law with respect the termination of the engagement of a
Participant by the Company or a Related Entity as an Employee or a Consultant.
 
2.6.
“CITA” means the Income Tax Act (Canada) as it may be amended from time to time
and all regulations, interpretations and administrative guidance issued
thereunder.
 
2.7.
“Consultant” has the meaning assigned to such term in the Plan; provided that
the Consultant (i) provides the services under a written contract with the
Company or any of its Subsidiaries, and (ii) spends or will spend a significant
amount of time and attention on the affairs and business of the Company or any
of its Subsidiaries.
 
2.8.
“Consultant Share Option” means a right of a Canadian Resident Consultant to
purchase Shares under the Plan in accordance with the terms and conditions set
forth in Section 6(b) of the Plan and which is not intended to comply with
Section 7.
 
2.9.
“Employee Share Option” means a right of a Canadian Resident Employee to
purchase Shares under the Plan in accordance with the terms and conditions set
forth in Section 6(b) of the Plan and which is intended to comply with Section
7.
 
2.10.
“Fair Market Value” has the meaning assigned to such term in the Plan; provided
that the Committee shall determine Fair Market Value for purposes of the CITA.
 
2.11.
“Section 7” means section 7 of the CITA.
 
2.12.
“SDA Rules” means the rules in the CITA applicable to a right to receive a
deferred amount under a “salary deferral arrangement” as defined in the CITA.
 
2.13.
“Subsidiary” has the meaning assigned to such term in the Plan; provided that
the Committee shall determine the meaning of Subsidiary for purposes of
applicable Canadian law.
 
3.
EMPLOYEE SHARE OPTIONS
 
3.1.
The Employee Share Options granted under the Plan are intended to comply with
Section 7.
 
 
A-2

 
 
3.2.
No Employee Share Option shall be granted to any individual otherwise eligible
to participate in the Plan who is not an Employee of the Company or a Subsidiary
on the date of granting of such Option. Any Employee Share Option granted under
the Plan shall contain such terms and conditions, consistent with the Plan, as
the Committee may determine to be necessary to comply with Section 7 and will
take into consideration the availability of an 110(1)(d) Deduction.
 
3.3.
No Employee Share Option shall be granted pursuant to this Appendix unless the
Option Price of such Option is not less than the Fair Market Value of a Share on
the date of granting such Employee Share Option.
 
3.4.
No Employee Share Option shall be granted to an individual otherwise eligible to
participate in the Plan unless the individual deals at arm’s length with the
Company and its Subsidiaries for purposes of the CITA.
 
3.5.
The right to make a payment of the Option Price of an Employee Share Option in
the form of already owned Shares, under Section 6(b)(ii) of the Plan, or
pursuant to the withholding of shares, under Section 6(b)(ii) of the Plan, shall
not be available to Canadian Resident Employees. Any other method approved or
accepted by the Committee pursuant to Section 6(b)(ii) of the Plan shall contain
such terms and conditions, consistent with the Plan, as the Committee may
determine to be necessary to comply with Section 7 and will take into
consideration the availability of an 110(1)(d) Deduction.
 
3.6.
No Employee Share Option may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or in accordance with Section 9(b) of the Plan and
subject to Applicable Law, including any applicable securities laws.
 
4.
Consultant share options
 
4.1.
The Consultant Share Options granted under the Plan are not intended to comply
with Section 7.
 
4.2.
No Consultant Share Option shall be granted to any individual otherwise eligible
to participate in the Plan who is not a Consultant of the Company or a
Subsidiary on the date of granting of such Option.
 
5.
RESTRICTED SHARES
 
5.1.
No Restricted Shares shall be granted to a Canadian Participant unless the
Canadian Participant is a Canadian Resident Employee or a Canadian Resident
Consultant.
 
6.
RESTRICTED SHARE UNITS
 
6.1.
No Restricted Share Units (the “RSUs”) shall be granted to a Canadian
Participant unless the Canadian Participant is a Canadian Resident Employee or a
Canadian Resident Consultant.
 
 
A-3

 
 
6.2.
The RSUs granted under the Plan to a Canadian Resident Employee are intended to
comply with Section 7 to the extent applicable. An award of RSUs to a Canadian
Resident Employee shall only be settled by delivery of Shares and shall not be
settled, in whole or in part, by cash payment in lieu of delivering Shares
unless the Award contains such necessary terms and conditions such that the
Award is not a “salary deferral arrangement” as defined in the CITA.
 
6.3.
The RSUs granted under the Plan to a Canadian Resident Consultant are not
intended to comply with Section 7.
 
7.
OTHER MATTERS
 
7.1.
It is the intention of the Company that no Award shall be a “salary deferral
arrangement” as defined in the CITA.
 
7.2.
Notwithstanding Section 9(e) of the Plan, the Company and any Related Entity
shall not have the authority to withhold or receive Shares in satisfaction of a
Canadian Participant’s tax obligations.
 
7.3.
Notwithstanding Section 7(c) of the Plan, the Company and any Related Entity
shall not be entitled to make payments upon the exercise of an Option or other
Award or settlement of an Award on a deferred basis.
 
7.4.
In the event that a Participant becomes a Canadian Participant subsequent to the
grant of an Award under the Plan, then, pursuant to Section 9(m) of the Plan,
such Award shall immediately and automatically be amended in a manner consistent
with this Appendix unless otherwise determined by the Committee.
 
7.5.
Participation in the Plan is voluntary and the Committee may require the
Canadian Participant to represent and warrant at the time of issuance or
transfer that his or her participation in the distribution is voluntary.
 
8.
adjustments
The Committee shall determine any adjustment pursuant to Section 9(c) of the
Plan after taking into account, among other things, to the extent applicable:
(i) the provisions of the CITA applicable to the Options, and (ii) the SDA
Rules.
 

 
A-4
